  Case 19-34574-KRH             Doc 972        Filed 08/17/21 Entered 08/17/21 23:04:09                    Desc Main
                                              Document     Page 1 of 8




                                 UNITED STATES BANKRUPTCY COURT
                                   EASTERN DISTRICT OF VIRGINIA
                                          Richmond Division

    In re:                                                                 Case No. 19-34574-KRH
                                       1
              LeClairRyan, PLLC,

              Debtor                                                       Chapter 7


                          PROPOSED AGENDA FOR HEARING ON
                 AUGUST 19, 2021, AT 11:00 A.M. (PREVAILING EASTERN TIME)

             Set forth below are the matters scheduled to be heard before the Honorable Kevin R.

    Huennekens, United States Bankruptcy Judge, in Room 5000, United States Courthouse, 701 East

    Broad Street, Richmond, Virginia 23219, on August 19, 2021, beginning at 11:00 a.m. via Zoom:

    Zoom registration link:
    https://www.zoomgov.com/meeting/register/vJItcuyurT4uGUza77r1a7XmQbZhJCVxE1M

    Listen-only conference line:
           Dial: 1-866-590-5055
           Access Code: 4377075
           Security Code: 81921


    I.       MATTERS IN THE MAIN CASE


         1. Motion for Relief from Stay Re: Insurance Policy filed by Rebecca L. Saitta of Wiley Rein
            LLP on behalf of Columbia Casualty Company. (Attachments: # 1 Exhibit(s) A
            # 2 Proposed Order) (Saitta, Rebecca) [ECF No. 857]



    1
      The principal address of the Debtor as of the petition date was 4405 Cox Road, Glen Allen, Virginia 23060, and the
    last four digits of the Debtor’s federal tax identification number are 2451.


Paula S. Beran, Esquire (Va. Bar No. 34679)
Tavenner & Beran, PLC
20 North Eighth Street, Second Floor
Richmond, Virginia 23219
Telephone: (804) 783-8300
Telecopy: (804) 783-0178

    Counsel for Lynn L. Tavenner, Chapter 7 Trustee
Case 19-34574-KRH    Doc 972    Filed 08/17/21 Entered 08/17/21 23:04:09         Desc Main
                               Document     Page 2 of 8




      Related documents:

         a. Notice of Motion and Notice of Hearing (Re: related document(s)857 Motion for
            Relief from Stay filed by Columbia Casualty Company) filed by Rebecca L. Saitta
            of Wiley Rein LLP on behalf of Columbia Casualty Company. Hearing scheduled
            for 6/24/2021 at 11:00 AM at Judge Huennekens' Courtroom, 701 E. Broad St.,
            Rm. 5000, Richmond, Virginia. (Attachments: # 1 Exhibit(s) A)(Saitta, Rebecca)
            [ECF No. 859]

         b. Hearing held; final hearing set; Declaration of Lynn Tavenner #924 Admitted.
            Appearance(s): Paula Beran for Trustee; Rebecca Saitta for Columbia Casualty
            Company (Re: related document(s)857 Motion for Relief from Stay filed by
            Columbia Casualty Company) Hearing scheduled for 7/22/2021 at 01:00 PM at
            Judge Huennekens' Courtroom, 701 E. Broad St., Rm. 5000, Richmond, Virginia.
            (Gary, Lisa) [ECF No. 927]

         c. Exhibit (Re: related document(s)857 Motion for Relief from Stay filed by
            Columbia Casualty Company) filed by Rebecca L. Saitta of Wiley Rein LLP on
            behalf of Columbia Casualty Company. (Saitta, Rebecca) [ECF No. 951]

         d. Hearing held and continued; Declaration of Lynn Tavenner 949 Admitted.
            Appearance(s): Paula Beran for Trustee; Rebecca Saitta for Columbia Casualty
            Company (Re: related document(s)857 Motion for Relief from Stay filed by
            Columbia Casualty Company) Hearing scheduled for 8/19/2021 at 11:00 AM at
            Judge Huennekens' Courtroom, 701 E. Broad St., Rm. 5000, Richmond, Virginia.
            (Gary, Lisa) [ECF No. 954]

         e. Stipulation Granting Relief From Automatic Stay By Columbia Casualty Company
            and Between Trustee (Re: related document(s)857 Motion for Relief from Stay
            filed by Columbia Casualty Company) filed by Rebecca L. Saitta of Wiley Rein
            LLP on behalf of Columbia Casualty Company. (Attachments: # 1 Exhibit(s)
            A)(Saitta, Rebecca) [ECF No. 965]



       Response Deadline:   June 17, 2021

                            Objection to - TRUSTEES ANSWER AND LIMITED
                            OBJECTION TO THE MOTION FOR RELIEF FROM THE
                            AUTOMATIC STAY (Re: related document(s)857 Motion for
       Responses Filed:
                            Relief from Stay filed by Columbia Casualty Company) filed by
                            Paula S. Beran of Tavenner & Beran, PLC on behalf of Lynn L.
                            Tavenner. (Beran, Paula) [ECF No. 921]




                                            2
Case 19-34574-KRH    Doc 972    Filed 08/17/21 Entered 08/17/21 23:04:09           Desc Main
                               Document     Page 3 of 8




                            The Trustee and Movant have agreed on the form of a proposed
       Status:              order (as found at ECF No. 965) that allows the Motion to be
                            granted under modified terms.


   2. Motion to Approve - TRUSTEES SECOND MOTION TO MODIFY PROCEDURES
      REGARDING THE PROSECUTION AND/OR SETTLEMENT OF ACTIONS INVOLVING
      FORMER ATTORNEYS AND CERTAIN OTHERS AND MEMORANDUM IN SUPPORT
      THEREOF filed by Paula S. Beran of Tavenner & Beran, PLC on behalf of Lynn L.
      Tavenner. (Beran, Paula) [ECF No. 962]

      Related documents:

         a. Motion to Approve (Trustee's Motion for an Order Establishing Procedures
            Regarding the Prosecution of Actions Involving Former Attorneys and Certain
            Others and Memorandum in Support Thereof) filed by Paula S. Beran of Tavenner
            & Beran, PLC on behalf of Lynn L. Tavenner. (Beran, Paula) [ECF No. 457]

         b. Notice of Motion and Notice of Hearing (Re: related document(s)962 Motion to
            Approve filed by Lynn L. Tavenner) filed by Paula S. Beran of Tavenner & Beran,
            PLC on behalf of Lynn L. Tavenner. Hearing scheduled for 8/19/2021 at 11:00 AM
            at Judge Huennekens' Courtroom, 701 E. Broad St., Rm. 5000, Richmond, Virginia.
            (Beran, Paula) [ECF No. 963]


       Response Deadline:   August 16, 2021


                            Objection to Trustee's Second Motion to Modify Procedures
                            Regarding the Prosecution and/or Settlement of Actions Involving
                            Former Attorneys and Certain Others (Re: related
                            document(s)962 Motion to Approve filed by Lynn L. Tavenner)
                            filed by Paul A. Driscoll of Zemanian Law Group on behalf of
                            Lisa M. Murphy. (Attachments: # 1Exhibit(s) Letter electing
                            mediation # 2 Exhibit(s) E-mail acknowledging mediation
       Responses Filed:     election) (Driscoll, Paul) [ECF No. 967]

                            Filed on behalf of former attorney - Objection to (Re: related
                            document(s)962 Motion to Approve filed by Lynn L. Tavenner)
                            filed by Andrew M. Bowman of Gentry Locke on behalf of
                            Former Attorney. (Attachments: # 1 Exhibit(s) A (Redacted)
                            # 2 Exhibit(s) B (Redacted) # 3Exhibit(s) C (Redacted)
                            # 4 Exhibit(s) D (Redacted)) (Bowman, Andrew) [ECF No. 968]



                                              3
Case 19-34574-KRH     Doc 972    Filed 08/17/21 Entered 08/17/21 23:04:09          Desc Main
                                Document     Page 4 of 8




                            Filed on behalf of former attorney - Motion to File Document(s)
                            Under      Seal (Related       Document(s)968 Objection      to
                            Motion/Application filed by Former Attorney) filed by Andrew
                            M. Bowman of Gentry Locke on behalf of Former Attorney.
                            (Attachments: # 1 Exhibit(s) A) (Bowman, Andrew) [ECF No.
                            969]

                            Filed on behalf of former attorney - Notice of Motion and Notice
                            of Hearing (Re: related document(s)969 Motion to File
                            Documents(s) Under Seal filed by Former Attorney) filed by
                            Andrew M. Bowman of Gentry Locke on behalf of Former
                            Attorney. Hearing scheduled for 8/19/2021 at 11:00 AM at Judge
                            Huennekens' Courtroom, 701 E. Broad St., Rm. 5000, Richmond,
                            Virginia. (Bowman, Andrew) [ECF No. 970]

                            Filed on behalf of former attorney - Sealed Objection (Related
                            Document(s)968 Objection to Motion/Application filed by
                            Former Attorney) filed by Andrew M. Bowman of Gentry Locke
                            on behalf of Former Attorney. (Attachments: # 1 Exhibit(s) A
                            # 2 Exhibit(s) B # 3 Exhibit(s) C # 4Exhibit(s) D) (Bowman,
                            Andrew) [ECF No. 971]

                            The Trustee will request that this Court invoke an express
                            provision of the FAO Order and authorize the modification of
       Status:
                            certain discrete aspects of the FAO Actions Procedures (all as
                            defined in the Second Motion To Modify Procedures).


   3. Motion to Authorize Disclosure of Certain Settlement Materials filed by Erika L.
      Morabito of Quinn Emanuel on behalf of Lynn L. Tavenner. (Morabito, Erika) [ECF No.
      944] and Adversary Proceeding No. 20-03142 (ULX Partners, LLC, UnitedLex
      Corporation) [ECF No. 55]

      Related documents:

         a. Notice of Motion (Re: related document(s)944 Motion to Authorize filed by Lynn
            L. Tavenner) filed by Erika L. Morabito of Quinn Emanuel on behalf of Lynn L.
            Tavenner. (Morabito, Erika) [ECF No. 945] [ECF No. 56]

         b. Hearing held and continued; Declaration of Lynn Tavenner 949 Admitted.
            Appearance(s): ): Erika Morabito for Trustee; Thomas McKee for ULX Partners,
            LLC (Re: related document(s)944 Motion to Authorize filed by Lynn L.
            Tavenner) Hearing scheduled for 8/19/2021 at 11:00 AM at Judge Huennekens'




                                            4
Case 19-34574-KRH         Doc 972    Filed 08/17/21 Entered 08/17/21 23:04:09            Desc Main
                                    Document     Page 5 of 8




                 Courtroom, 701 E. Broad St., Rm. 5000, Richmond, Virginia. (Gary, Lisa) [ECF
                 No. 953]

           Response Deadline:       July 19, 2021

           Responses Filed:         None

           Status:                  The Trustee will request that the Court enter an Order granting
                                    the Motion as modified.



 II.      MATTERS IN ADVERSARY PROCEEDINGS


       4. Adversary Proceeding No. 20-03142 (ULX Partners, LLC, UnitedLex Corporation) –
          Motion to File Document(s) Under Seal (Re: related document(s)66 Motion to Amend
          filed by Lynn L. Tavenner, as Chapter 7 Trustee) filed by Erika L. Morabito of Quinn
          Emanuel on behalf of Lynn L. Tavenner, as Chapter 7 Trustee. (Attachments:
          # 1 Exhibit(s)) (Morabito, Erika) [ECF No. 68]


          Related documents:

             a. Motion to Amend Complaint and to Modify Pretrial Scheduling Order (Re:
                related document(s)1 Complaint filed by Lynn L. Tavenner, as Chapter 7 Trustee)
                filed by Erika L. Morabito of Quinn Emanuel on behalf of Lynn L. Tavenner, as
                Chapter 7 Trustee. (Attachments: # 1 Exhibit(s)) (Morabito, Erika) [ECF No. 66]

             b. Notice of Motion and Notice of Hearing (Re: related document(s)68 Motion to
                File Documents(s) Under Seal filed by Lynn L. Tavenner, as Chapter 7 Trustee)
                filed by Erika L. Morabito of Quinn Emanuel on behalf of Lynn L. Tavenner, as
                Chapter 7 Trustee. Hearing scheduled for 8/19/2021 at 11:00 AM at Judge
                Huennekens' Courtroom, 701 E. Broad St., Rm. 5000, Richmond, Virginia.
                (Morabito, Erika) [ECF No. 69]

             c. Sealed Motion/Application (Related Document(s)66 Motion to Amend filed by
                Lynn L. Tavenner, as Chapter 7 Trustee, 68 Motion to File Documents(s) Under
                Seal filed by Lynn L. Tavenner, as Chapter 7 Trustee) filed by Erika L. Morabito
                of Quinn Emanuel on behalf of Lynn L. Tavenner, as Chapter 7 Trustee.
                (Attachments: # 1 Exhibit(s)) (Morabito, Erika) [ECF No. 70]

             d. Sealed Motion/Application(Re: related document(s)70 Sealed Document filed by
                Lynn L. Tavenner, as Chapter 7 Trustee, 73 Motion to Amend filed by Lynn L.



                                                    5
Case 19-34574-KRH     Doc 972    Filed 08/17/21 Entered 08/17/21 23:04:09           Desc Main
                                Document     Page 6 of 8




             Tavenner, as Chapter 7 Trustee) filed by Erika L. Morabito of Quinn Emanuel on
             behalf of Lynn L. Tavenner, as Chapter 7 Trustee. (Attachments: # 1 Exhibit(s))
             (Morabito, Erika) [ECF No. 74]


       Response Deadline:    August 16, 2021


       Responses Filed:      None


                             The Trustee will ask the Court to enter an Order authorizing her
                             to file under seal certain portions of the Motion for Leave to
       Status:               Amend Complaint and to Modify Pretrial Scheduling Order, as
                             well as to file under seal in its entirety the proposed amended
                             complaint.



   5. Adversary Proceeding No. 20-03142 (ULX Partners, LLC, UnitedLex Corporation) –
      Motion to Amend Complaint and to Modify Pretrial Scheduling Order (Re: related
      document(s)1 Complaint filed by Lynn L. Tavenner, as Chapter 7 Trustee) filed by Erika
      L. Morabito of Quinn Emanuel on behalf of Lynn L. Tavenner, as Chapter 7 Trustee.
      (Attachments: # 1 Exhibit(s)) (Morabito, Erika) [ECF No. 66]


      Related documents:

          a. Notice of Motion and Notice of Hearing (Re: related document(s)66 Motion to
             Amend filed by Lynn L. Tavenner, as Chapter 7 Trustee) filed by Erika L.
             Morabito of Quinn Emanuel on behalf of Lynn L. Tavenner, as Chapter 7 Trustee.
             Hearing scheduled for 8/19/2021 at 11:00 AM at Judge Huennekens' Courtroom,
             701 E. Broad St., Rm. 5000, Richmond, Virginia. (Morabito, Erika) [ECF No. 67]

          b. Sealed Motion/Application (Related Document(s)66 Motion to Amend filed by
             Lynn L. Tavenner, as Chapter 7 Trustee, 68 Motion to File Documents(s) Under
             Seal filed by Lynn L. Tavenner, as Chapter 7 Trustee) filed by Erika L. Morabito
             of Quinn Emanuel on behalf of Lynn L. Tavenner, as Chapter 7 Trustee.
             (Attachments: # 1 Exhibit(s)) (Morabito, Erika) [ECF No. 70]

          c. Corrected Motion to Amend Complaint and to Modify Pretrial Scheduling
             Order (Re: related document(s)66 Motion to Amend filed by Lynn L. Tavenner, as
             Chapter 7 Trustee) filed by Erika L. Morabito of Quinn Emanuel on behalf of Lynn
             L. Tavenner, as Chapter 7 Trustee. (Attachments: # 1 Exhibit(s)) (Morabito, Erika)
             [ECF No. 73]


                                               6
Case 19-34574-KRH    Doc 972    Filed 08/17/21 Entered 08/17/21 23:04:09           Desc Main
                               Document     Page 7 of 8




         e. Sealed Motion/Application(Re: related document(s)70 Sealed Document filed by
            Lynn L. Tavenner, as Chapter 7 Trustee, 73 Motion to Amend filed by Lynn L.
            Tavenner, as Chapter 7 Trustee) filed by Erika L. Morabito of Quinn Emanuel on
            behalf of Lynn L. Tavenner, as Chapter 7 Trustee. (Attachments: # 1 Exhibit(s))
            (Morabito, Erika) [ECF No. 74]


       Response Deadline:   August 16, 2021


                            Objection to (Re: related document(s)66 Motion to Amend filed
                            by Lynn L. Tavenner, as Chapter 7 Trustee) filed by Thomas John
                            McKee Jr. of Greenberg Traurig on behalf of ULX Partners, LLC,
                            UnitedLex Corporation. (McKee, Thomas) [EF No. 75]

                            Motion to File Document(s) Under Seal (Re: related
                            document(s)75 Objection to Motion/Application filed by ULX
                            Partners, LLC, UnitedLex Corporation) filed by Thomas John
                            McKee Jr. of Greenberg Traurig on behalf of ULX Partners, LLC,
                            UnitedLex Corporation. (Attachments: # 1 Proposed Order)
                            (McKee, Thomas) [ECF No. 76]

                            Notice of Hearing (Re: related document(s)76 Motion to File
       Responses Filed:     Documents(s) Under Seal filed by ULX Partners, LLC,
                            UnitedLex Corporation) filed by Thomas John McKee Jr. of
                            Greenberg Traurig on behalf of ULX Partners, LLC, UnitedLex
                            Corporation. Hearing scheduled for 8/19/2021 at 11:00 AM at
                            Judge Huennekens' Courtroom, 701 E. Broad St., Rm. 5000,
                            Richmond, Virginia. (McKee, Thomas) [ECF No. 77]

                            Sealed Objection (Re: related document(s)75 Objection to
                            Motion/Application filed by ULX Partners, LLC, UnitedLex
                            Corporation) filed by Thomas John McKee Jr. of Greenberg
                            Traurig on behalf of ULX Partners, LLC, UnitedLex Corporation.
                            (McKee, Thomas) [ECF No. 78]




                            The Trustee will ask the Court to grant the Motion to Amend
                            Complaint and to Modify Pretrial Scheduling Order and enter an
       Status:
                            Order (i) granting the Trustee leave to file an amended complaint
                            and (ii) amend the Second Pretrial Order as appropriate.




                                              7
Case 19-34574-KRH        Doc 972     Filed 08/17/21 Entered 08/17/21 23:04:09             Desc Main
                                    Document     Page 8 of 8




 IV. REPORTS

    6. Case Status and Report pursuant to Local Rule 2015-(a)-(1)(A)

                                        Respectfully submitted,

                                        LYNN L. TAVENNER, CHAPTER 7 TRUSTEE

  Dated: August 17, 2021                By: /s/ Paula S. Beran
  Richmond, Virginia                    Paula S. Beran, Esquire (VSB No. 34679)
                                        PBeran@TB-LawFirm.com
                                        Tavenner & Beran, PLC
                                        20 North 8th Street
                                        Richmond, Virginia 23219
                                        Telephone: (804) 783-8300
                                        Telecopier: (804) 783-0178

                                                Counsel for Lynn L. Tavenner, Chapter 7 Trustee


                                 CERTIFICATE OF SERVICE

         Pursuant to the Local Rules of this Court and applicable orders, I certify that on this 17th
 day of August 2021, a true copy of the foregoing Agenda was sent electronically to all parties
 receiving ECF notices in this Case.

                                               /s/   Paula S. Beran
                                               Counsel for Lynn L. Tavenner, Chapter 7 Trustee




                                                  8
